Citation Nr: 0513812	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-19 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for left post auricular 
area cyst (claimed as a skin condition).

2.  Entitlement to service connection for headaches 

3. Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a bilateral knee 
disorder. 

5.  Entitlement to service connection for a heart condition.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1982 to July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of service connection for a heart condition and 
hypertension are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

On his June 2003 substantive appeal form, received in July 
2003, the veteran checked the box indicating that he desired 
a Travel Board hearing before a Veterans Law Judge at the 
local RO.  In an August 2003 statement in support of claim, 
the veteran indicated that he desired a hearing before a 
local hearing officer instead of a Travel Board hearing.  In 
May 2004, the RO scheduled the requested hearing for 
September 27, 2004.  In a September 27, 2004, statement in 
support of claim, the veteran requested that his scheduled 
hearing be cancelled.


FINDINGS OF FACT

1.  Residuals of a left post auricular area cyst excision 
(claimed as skin condition) have not been shown to be 
currently present.

2.  The veteran's current tension headaches are of service 
origin.  

3.  Any current knee disorder began years after service and 
is unrelated to service.

4.  Any current diabetes mellitus (DM) began years after 
service and is unrelated to service.


CONCLUSIONS OF LAW

1.  Residuals of a left post auricular area cyst excision 
(claimed as skin condition) were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).

2.  With resolution of reasonable doubt in the appellant's 
favor, headaches were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) (2004).

3.  A bilateral knee disorder, to include arthritis, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2004).

4.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefits currently 
sought.  The discussions in the January 2003 rating 
determination, the May 2003 statement of the case, and the 
October 2004 supplemental statement of the case informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in October 2002 
and May 2004 letters, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the October 2002 VCAA letter was sent to the 
appellant prior to the January 2003 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The Board also notes that the May 2004 letter indicated that 
the veteran should submit any evidence he had to support his 
claim.  While the Board notes that in a September 2004 
statement in support of claim, the veteran indicated that he 
had to obtain additional evidence to support his claim, there 
has been no additional evidence received.  The appellant was 
repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from the May 2004 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  
The veteran was also afforded several VA examinations and was 
given the option to appear at a both a Board and local 
hearing, which he cancelled.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.


Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above, the pertinent laws and regulations 
provide that diabetes mellitus and arthritis will be presumed 
to have been incurred in service if manifested to a 
compensable degree within the presumptive time period.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and must not be attributed to 
any known clinical diagnosis by history, physical 
examination, or laboratory tests.  38 C.F.R. 
§ 3.317(a)(1)(i)).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  Further, a chronic disability is 
one that has existed for 6 months or more, including 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3).  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d).  The veteran's military records document that he 
served in Southwest Asia.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.


Left Post Auricular Area Cyst (Claimed as Skin Condition)

A review of the record reveals that the veteran was seen in 
August 1991 with a seven month history of having a left post 
auricular cyst.  The cyst was incised and drained.  There 
were no further complaints or findings with regard to the 
cyst in service.  At the time of the veteran's March 1994 
service separation examination, normal findings were reported 
for the skin.  On his March 1994 report of medical history, 
the veteran indicated that he had had a cyst on his ear.  

At the time of a November 1995 post service examination, 
normal findings were again reported for the skin.  

In November 2002, the veteran was afforded a VA examination.  
At the time of the examination, the veteran gave a history of 
developing a cyst behind his left ear in 1991.  He stated 
that he underwent evaluation for local treatment and that the 
cyst was incised and drained.  He indicated that it resolved 
within a few days and that there had been no recurrence since 
that time.  The veteran also denied any complications arising 
from the above-mentioned procedure.  

Physical examination revealed that the veteran was 
asymptomatic.  There was no evidence of a cyst or lesion.  
There was also no evidence of ulceration, exfoliation, or 
crusting.  A diagnosis of post incision and drainage of 
inclusion cyst, left post- auricular area, resolved, was 
rendered.  

In cases, such as this, where there is a diagnosis, the case 
must be decided on a direct basis. The relevant medical 
evidence does not show that the veteran currently has an 
undiagnosed illness that can be related to service under the 
provisions of 38 C.F.R. § 3.317.  As the veteran's claimed 
disorder has been diagnosed, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 cannot be used to establish 
service connection.  See 38 C.F.R. § 3.317(a)(1)(ii).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1131; 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the United States Court of Appeals for Veterans 
Claims interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ; 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The objective medical findings demonstrate that the veteran 
does not currently have any residuals from his left post 
auricular area cyst excision.  

As to the veteran's beliefs that he currently has residuals, 
the Board notes that he is not qualified to render an opinion 
as to whether he currently has residuals of his cyst excision 
and whether that condition is related to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

While the Board is sympathetic to the veteran's beliefs, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


Tension Headaches

A review of the veteran's service medical records reveals 
that on his March 1994 service separation medical history 
report, the veteran checked the "yes" box when asked if he 
had or if he had ever had frequent or severe headaches.  In 
the narrative portion of the report, the veteran indicated 
that he had had headaches that were hard to get rid of.  

At the time of his November 2002 VA neurological examination, 
the veteran gave a history of headaches beginning around 
1993.  He noted that he experienced a headache about every 
thirty to sixty days.  He stated that the headaches generally 
lasted all day when they occurred.  He described the pain as 
dull, beginning gradually and then increasing in intensity.  
He indicated that the pain was located in a generalized area 
about the entire scalp and the posterior neck and scalp area.  
He denied any history of pre-event aura or accompanying 
symptoms.  The veteran indicated that his headaches were not 
incapacitating and that he was able to continue his normal 
activities.  He noted that the headache was not relieved 
until he was able to achieve rest and sleep.  The veteran 
stated that he used Motrin for relief as needed.  Following 
examination, a diagnosis of tension-type headaches was 
rendered.  

The Board finds the history reported by the veteran is 
credible.  Moreover, on his March 1994 service separation 
report of medical history, the veteran checked the box 
indicating that he had had frequent or severe headaches and 
he noted on the narrative portion of the report that he had 
had headaches that were hard to get rid of.  The Board 
further observes that the veteran reported having had these 
type of headaches since 1993 at the time of his November 2002 
VA examination and that a diagnosis of tension type headaches 
was rendered at that time.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
While the evidence does not overwhelmingly support the grant 
of service connection for headaches, based upon the reports 
of headaches in service, the statements of the veteran as to 
the time of onset and type of headaches, and the diagnosis of 
tension type headaches at the time of the November 2002 VA 
examination, it cannot be stated that the preponderance of 
the evidence is against the claim of service connection for 
headaches.  Therefore, service connection for headaches is 
warranted. 


Knee Disorders

A review of the veteran's service medical records reveals 
that there were no complaints or findings of knee problems 
during the veteran's period of service.  At the time of the 
veteran's March 1994 service separation examination, normal 
findings were reported for the lower extremities.  On his 
March 1994 service separation report of medical history, the 
veteran checked the "no" box when asked if he had or if he 
had ever had a trick or locked knee.  

Normal findings for the lower extremities were also reported 
at the time of a November 1995 examination and the veteran 
again checked the "no" box when asked if he had or if he 
had ever had a tricked or locked knee.  

At the time of a November 2002 VA examination, the veteran 
reported a history of bilateral knee pain beginning around 
1992.  He stated that this was gradual in onset and had 
progressed every year.  He reported increased pain in both 
knees with prolonged standing or walking and when climbing or 
descending stairs.  He denied any history of previous trauma.  
He also denied any recurrent swelling, inflammation, 
instability, or locking involving the knees.  The examiner 
noted that September 2001 X-rays of the left knee had 
revealed evidence of degenerative joint disease.  

Following examination, diagnoses of degenerative joint 
disease, left knee, and retropatellar syndrome pain, right 
knee, were rendered.  

In cases such as this, where there is a diagnosis, the case 
must be decided on a direct basis.

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a knee disorder.  Although the veteran has 
been currently diagnosed with degenerative joint disease of 
the left knee and retropatellar pain syndrome of the right 
knee, there is no documented evidence of either of these 
disorders for many years following service.  Moreover, the 
veteran is not competent as a lay person to provide opinions 
on medical causation.  See Espiritu 

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating the onset of his current 
knee disorders to service are in conflict with the inservice 
treatment records and the lack of treatment for any knee 
disorder in the years immediately following service.  

The Board is presented with lay assertions of knee disorders 
due to service.  However, there was no knee disorder 
identified during service or in proximity to service and 
there has been no competent medical evidence presented 
linking any current knee disorder to the veteran's period of 
service.  The preponderance of the evidence is against the 
claim of service connection for a knee disorder and there is 
no doubt to be resolved.


Diabetes Mellitus

A review of the veteran's service medical records reveals 
that there were no complaints or findings of DM during the 
veteran's period of service.  At the time of the veteran's 
March 1994 service separation examination, there were no 
complaints or findings of DM or results indicative of DM, 
including no abnormal urinalysis or sugar findings. 

There were also no complaints or findings of DM or results 
indicative of DM, including no abnormal urinalysis or sugar 
findings at the time of the November 1995 examination.  

The first available objective medical finding of diabetes 
mellitus occurred in September 1999 when the veteran was seen 
at the Metroplex Hospital Emergency Room with complaints of 
frequent urination, off and on dizziness, and weakness and 
thirst for the past three weeks.  The veteran was noted to 
have a strong family history of DM at that time.  

At the time of his November 2002 VA examination, the veteran 
reported that he had been diagnosed as having DM in May 1998.  
The examiner noted that evaluation of the veteran's old 
military health record revealed no evidence of previous Type 
II DM as well as no evidence of elevated serum glucose with 
glycohemoglobin laboratory evaluations or evidence of 
glucosuria.  The veteran denied any history of neurological 
symptoms or disorders.  A diagnosis of Type II DM was 
rendered.  

In cases, such as this, where there is a diagnosis, the case 
must be decided on a direct basis.

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for DM.  Although the veteran has been currently 
diagnosed with DM, there is no documented evidence of DM in 
the years immediately following service.  The veteran, by his 
own statements, indicated that DM was first diagnosed in May 
1998.  Furthermore, he is not competent as a lay person to 
provide opinions on medical causation.  See Espiritu 

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating the onset of his current 
DM to service are in conflict with the inservice treatment 
records and the lack of treatment for DM in the years 
immediately following service.  

The Board is presented with lay assertions of DM due to 
service.  However, there was no DM identified during service 
or in proximity to service and there has been no competent 
medical evidence presented linking any current DM to the 
veteran's period of service.  The preponderance of the 
evidence is against the claim of service connection for DM 
and there is no doubt to be resolved.


ORDER

The appeal as to the issue of entitlement to service 
connection for left post auricular area cyst (claimed as skin 
condition) is denied.

The appeal as to the issue of entitlement to service 
connection for headaches is granted.

The appeal as to the issue of entitlement to service 
connection for a bilateral knee disorder is denied.

The appeal as to the issue of entitlement to service 
connection for diabetes mellitus is denied.


REMAND

As to the issues of service connection for a heart condition 
and hypertension, the Board notes that on the veteran's 
January 1982 service entrance report of medical history, he 
was noted to have been diagnosed with a heart murmur two 
years earlier at Children's Hospital.  At the time of the 
veteran's January 1982 service entrance examination, it was 
again noted that the veteran had had a cardiac problem two 
years earlier at Children's Hospital.  In the summary of 
defects and diagnoses section of the examination, it was 
indicated that the veteran had undergone a cardiac consult in 
February 1982 which had revealed no conclusive evidence of 
organic heart disease.  The veteran's blood pressure at the 
time of his service entrance examination was 112/76.  

At the time of the veteran's March 1994 service separation 
examination, his blood pressure was found to be 158/90.  In 
the summary of defects and diagnoses section of the report, 
the veteran was noted to have a blood pressure reading of 
158/90.  

At the time of a November 1995 examination, the veteran had 
the following blood pressure readings:  134/90 sitting; 
128/88 recumbent; and 134/104 standing.  

At the time of a November 2002 VA examination, performed by a 
VA physician, the veteran was diagnosed as having chest pain, 
probable angina, hypertension, and hypercholesterolemia.  At 
the time of a November 2002 VA examination performed by a VA 
physician's assistant, the veteran was diagnosed as having 
sporadic (physiologic) elevations in blood pressure, with no 
evidence of hypertension.  

As it relates to the veteran's claim for a heart condition, 
the Board notes that the Court of Appeals for Veterans Claims 
held in Crowe v. Brown, 7 Vet. App. 238 (1994), that even if 
the veteran's disability is properly found to have preexisted 
service, the presumption of aggravation must also be 
addressed; and that a preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease 
pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a).

Moreover, any adjudication must be determined based upon 
independent medical judgment, rather than the superimposed 
judgment of the adjudicator, and in this case, there is 
inadequate medical opinion in the file to answer many of the 
pertinent questions pursuant to Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2003).  Where the 
Board makes a decision based on an examination report that 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

Pursuant to 38 C.F.R. § 3.655, when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the claimant pursuing an 
original, reopened or claim for an increase without good 
cause fails to report for examination, the claim will be 
denied.  This Remand serves as notice of the regulation.

The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  

Accordingly, this case is REMANDED for the following:

1.  The RO should arrange for a VA 
cardiology examination to determine the 
nature and etiology of any current heart 
condition or hypertension that may be 
present.  The claims folder must be made 
available for review.  All appropriate 
tests and studies should be performed and 
all findings must be reported in detail.

The examiner is requested to render the 
following opinions:

(a) Does the veteran currently have a 
heart condition or hypertension? If so, 
what are the etiologies of these 
disorders and are they at least as likely 
as not ( 50 percent or more) related to 
service?

(b) Did the veteran have any heart 
condition at the time of his entrance 
into service, and if so, what was the 
nature of this disability?

(c) If the veteran entered service with 
any heart condition, did this disorder 
increase in severity during service and 
if so, did the increase in severity 
represent simply a temporary or 
intermittent flare-up of the preservice 
condition without worsening of the 
underlying condition or did the increase 
in severity represent a worsening of the 
underlying condition beyond the natural 
progress of the disorder?

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any of the claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


